PER CURIAM.
Lisa Levy appeals the circuit court order denying her petition to be the guardian for her adult autistic son. Levy filed her petition on November 2, 2000. Section *100744.309(3), Florida Statutes (2000), which was amended in 2000, applies to the petition. Contrary to the circuit court’s ruling, the provisions of that statute do not automatically preclude Levy from serving as a guardian, because her son was not a “child” within the meaning of section 39.01(12), Florida Statutes (2000) at the time of a July 1992 incident. On remand, the court shall consider the totality of the circumstances to decide whether Levy is “otherwise unsuitable to perform the duties of a guardian.” § 744.309(3), Fla. Stat. (2000).
REVERSED AND REMANDED.
WARNER, GROSS and HAZOURI, JJ., concur.